UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: March 21, 2014 (Date of earliest event reported) VITACOST.COM, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-34468 (Commission File No.) 37-1333024 (IRS Employer Identification No.) 5400 Broken Sound Blvd. NW – Suite 500 Boca Raton, Florida 33487-3521 (Address of Principal Executive Offices) (561) 982-4180 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On March 21, 2014, Vitacost.com, Inc. (the “Company”) announced that it will hold its annual meeting of stockholders on June 5, 2014 at 10:00 a.m. Eastern Time for all stockholders of record on April 23, 2014. The meeting will take place in Boca Raton, Florida.At the meeting, the stockholders will (1) elect seven directors; (2) ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2014; and (3) conduct any other business that may properly come before the meeting. A copyof thepressreleaseissuedby theCompanyonMarch 25, 2014 announcingthe date of the annual meeting is attachedhereto as Exhibit 99.1 and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1 Press Release dated March 25, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:March 25, 2014 VITACOST.COM, INC. By: /s/ Mary L. Marbach Name: Mary L. Marbach Title: Chief Legal Officer and Corporate Secretary
